Citation Nr: 1308107	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-03 392	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic musculotendinous and ligamentous strain of the lumbar spine; ligamentous strain of the sacroiliac joint, right side.

2.  Entitlement to an evaluation in excess of 10 percent for abductor strain; right hip, of musculoligamentous origin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In an October 2012 statement, the Veteran's representative contended that the Veteran should be afforded a new VA examination to assess the current severity of his two service-connected disabilities as the most recent VA examination was in September 2009.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Since September 2009, VA treatment records reflect a problem history and complaints of low back pain and hip pain.  Given that the most recent examination was conducted over three years ago and there is at least an indication that the disabilities may have increased in severity, the Board finds it necessary to remand the claims for a contemporaneous examination to ensure that VA meets its duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2012).

Because of the Veteran's current status of incarceration, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  However, in the Veteran's case, it appears that sufficient arrangements can be made as he successfully underwent a VA psychiatric examination in July 2012 while in incarcerated status.

The Veteran may be receiving treatment at the Green Rock Correctional Center in Chatham, Virginia.  Treatment records should be requested in light of the remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must attempt to procure copies of treatment records from Green Rock Correctional Center in Chatham, Virginia.  A release from the Veteran must be obtained as necessary.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a new VA examination to determine the current severity of his service-connected lumbar spine disability.  As necessary, the RO must follow VA procedures for requesting an examination of an incarcerated Veteran.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated 

special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography 

studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected lumbar spine disability.

The examiner must also note whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that have required bed rest as prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.  In this regard, service connection has been awarded for lumbar strain.  However, diagnoses of degenerative disc disease and spondylosis of the lumbar spine are noted in the record.  The examiner must provide an opinion as to whether any non-strain lumbar spine disorders are part and parcel of his service-connected strain.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbar spine disability. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to 

limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the severity of his service-connected right hip disability.  As necessary, the RO must follow VA procedures for requesting an examination of an incarcerated Veteran.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's right hip, in degrees, using a goniometer and noting by comparison the normal range of motion of the hip, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right hip disability after 

repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right hip, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right hip disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right hip disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right hip disability.

The examiner must also indicate whether the right hip disability is manifested by ankylosis and if so, whether the ankylosis is favorable, intermediate or unfavorable.  In addition, the examiner must indicate whether the right hip disability is manifested by impairment of the femur and if so, whether the impairment is: malunion of the femur with slight, moderate, or marked knee or hip disability; fracture of the surgical neck of the femur with false joint; or fracture of the shaft or anatomical neck of the femur with nonunion, and with or without loose motion.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an 

opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  Although the Veteran is in incarcerated status, the RO must still notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent.  

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issues on appeal.  If any benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

